Title: James Madison to William Frederick Van Amringe and Others, July 1834
From: Madison, James
To: Van Amringe, William Frederick


                        
                            
                                
                            
                            
                                
                                    
                                
                                [July 1834]
                            
                        
                        Your letter of July 14. fellow Citizens & friends", came duly to hand; but I was at the time and have been
                            since suffering under a new inroad on my health, which has obliged me to suspend as much as possible the attention due to
                            Correspondents. Having at present a partial relief, perhaps a short one, I avail myself of it, to assure you that the very
                            kind interest, the Society takes in my health and the favorable light, in which my Constitutional principles &
                            public services are viewed, make on me impressions which I can not easily express, but which I hope, it will not be
                            doubted, are such as they ought to be.
                        Altho’ indulged for the moment with a mitigation of my supervening complaint, the effect of my chronic one,
                            added to the great age I have attained, admonish me of the duty, to look backward with thankfulness for the past
                            enjoyments of life, rather than forward, with an expectation of their continuance.
                        For the feelings of regard, so emph<at>ically manifested by you, I pray you to accept, each of you a return of
                            my best wishes for a long & happy life; happy particularly, in promoting & witnessing the successful
                            progress of our free Institutions, under the influence of the pure principles on which they are founded, and the faithful
                            administration of them, which those principles ought to inspire.
                        
                            
                                J. M.
                            
                        
                    